                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                         :
In re:                                                   :        Chapter 11
                                                         :
M & G USA CORPORATION, et al.,1                          :        Case No. 17-12307 (BLS)
                                                         :
                  Debtors.                               :        (Jointly Administered)
                                                         :
                                                         :        Ref. Docket No. 2081

  CERTIFICATION OF NO OBJECTION (NO ORDER REQUIRED) REGARDING
TENTH MONTHLY APPLICATION FOR COMPENSATION AND REIMBURSEMENT
 OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP, AS CO-COUNSEL
AND CONFLICTS COUNSEL FOR THE DEBTORS AND DEBTORS IN POSSESSION
     FOR THE PERIOD FROM AUGUST 1, 2018 THROUGH AUGUST 31, 2018

                  The undersigned counsel for the above captioned debtors (the “Debtors”) hereby

certifies that:

         1.       On November 27, 2018, Pachulski Stang Ziehl & Jones LLP (“PSZ&J”), as co-

counsel and conflicts counsel to the Debtors, filed and served the Tenth Monthly Application for

Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, as Co-

Counsel and Conflicts Counsel for the Debtors and Debtors in Possession, for the Period From

August 1, 2018 through August 31, 2018 (Docket No. 2081) (the “Application”) with the U.S.

Bankruptcy Court for the District of Delaware (the “Court”).

         2.       Pursuant to the Notice of the Application, objections to the Application were to be

filed and served no later than December 18, 2018, at 4:00 p.m. prevailing Eastern Time.

         3.       The undersigned further certifies that a review of the Court’s docket in these cases


1
        The Debtors are the following nine entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G
Polymers USA, LLC (7593), M & G Finance Corporation (4230), M&G Waters USA, LLC (2195), M & G USA
Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo American
Investments, Inc. (9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears Road, Suite 240,
Houston, Texas 77067.



DOCS_DE:218636.11 54032/001
 shows no answer, objection, or other responsive pleading to the Application.

                  In accordance with the Court’s Order Authorizing Procedures for Interim

 Compensation and Reimbursement of Expenses of Professionals (Docket No. 308), the Debtors

 are authorized to pay PSZJ $38,761.60, which represents 80% of the fees ($48,452.00), and

 $1,244.40, which represents 100% of the expenses requested in the Application for the period

 August 1, 2018 through August 31, 2018, upon the filing of this certificate and without the need

 for entry of a Court order approving the Application.



Dated: December 19, 2018                         PACHULSKI STANG ZIEHL & JONES LLP

                                                 /s/ James E. O’Neill
                                                 Laura Davis Jones (DE Bar No. 2436)
                                                 James E. O'Neill (DE Bar No. 4042)
                                                 Joseph M. Mulvihill (DE Bar No. 6061)
                                                 919 N. Market Street, 17th Floor
                                                 P.O. Box 8705
                                                 Wilmington, DE 19899-8705 (Courier 19801)
                                                 Telephone:    (302) 652-4100
                                                 Facsimile:    (302) 652-4400
                                                 Email:        ljones@pszjlaw.com
                                                               joneill@pszjlaw.com
                                                               jmulvihill@pszjlaw.com

                                                 and

                                                 JONES DAY

                                                 Scott J. Greenberg
                                                 Stacey L. Corr-Irvine
                                                 250 Vesey Street
                                                 New York, NY 10281
                                                 Telephone:     (212) 326-3939
                                                 Facsimile:     (212) 755-7306
                                                 Email:         sgreenberg@jonesday.com
                                                                scorrirvine@jonesday.com

                                                 and



                                                -2-
 DOCS_DE:218636.11 54032/001
                               Carl E. Black
                               901 Lakeside Avenue
                               Cleveland, Ohio 44114
                               Telephone: (216) 586-7035
                               Facsimile:    (216) 579-0212
                               Email:        ceblack@jonesday.com

                               Co-Counsel for the Debtors and Debtors in
                               Possession




                              -3-
DOCS_DE:218636.11 54032/001
